t c summary opinion united_states tax_court robert harold high petitioner v commissioner of internal revenue respondent docket no 30525-08s filed date robert harold high pro_se scott a hovey for respondent gustafson judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise noted citations herein of sections refer to the internal_revenue_code u s c and citations of rules refer to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case by a statutory_notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency of dollar_figure in petitioner robert harold high’s federal_income_tax as well as an addition_to_tax of dollar_figure pursuant to sec_6651 and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 mr high initiated this case pursuant to sec_6213 asking this court to redetermine the deficiency after concessions the issues for decision are i whether either of the payments of dollar_figure and dollar_figure that mr high received from worldwide flight services inc worldwide in is excludable from his gross_income under sec_104 and ii whether mr high is liable for a an addition_to_tax under sec_6651 for failing to timely file his return and b an accuracy-related_penalty under sec_6662 for the reasons set forth below we hold i that no portion of the dollar_figure mr high received from worldwide in i sec_2mr high does not dispute the following adjustments to income in the notice_of_deficiency interest_income of dollar_figure from washington mutual bank interest_income of dollar_figure from nevada state bank and interest_income of dollar_figure from bank of america the notice_of_deficiency also determined that mr high was liable for an additional tax of dollar_figure for early withdrawal under sec_72 mr high did not assign error to this adjustment in his petition and has not raised it otherwise pursuant to rule b we find that mr high has conceded this adjustment as well properly excludable from his gross_income under sec_104 and ii mr high is liable for the addition_to_tax and the accuracy-related_penalty background this case was submitted fully stipulated pursuant to rule the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time he filed the petition herein mr high resided in thailand mr high’s discrimination settlement mr high worked for worldwide flight services inc worldwide before sometime in he was discharged from worldwide in early mr high filed a complaint with the division of human rights state of new york executive department in the complaint mr high charged worldwide with unlawful discriminatory practices relating to an employment violation of the human rights law of the state of new york the division of human rights found that mr high was entitled to damages and in date the appellate division affirmed that 3before mr high’s employer was known as amr services corp in castle harlan purchased amr and renamed it worldwide at the time of the settlement at issue here the entity was named worldwide so for the sake of simplicity we use that name throughout this opinion 4the exact nature of the unlawful discriminatory practices alleged is unclear as the complaint is not part of the record in this case finding with modifications in date the division of human rights directed mr high and worldwide to undertake proceedings to resolve the amount of those damages neither the complaint nor the decision of the division of human rights nor the appellate division’s affirmance is in our record in early date mr high and worldwide entered into a settlement agreement the settlement resolving all disputes between the parties on date the settlement was adopted by the division of human rights the settlement provided that mr high would receive total compensation of dollar_figure allocated between i dollar_figure in backpay that would be reported on a form_w-2 wage and tax statement and ii dollar_figure as interest on said back pay that would be reported on a form misc miscellaneous income worldwide’s payments to mr high on date--ie before the settlement was finalized in date--worldwide issued to mr high a check for dollar_figure which worldwide recorded as interest on legal settlement in its accounting system shortly after the settlement was finalized on or about date worldwide issued a check to mr high for dollar_figure which worldwide recorded as interest on legal settlement in its accounting system sometime during worldwide also issued a separate check to mr high for dollar_figure in satisfaction of its obligation under the settlement for back pay from that dollar_figure worldwide withheld dollar_figure in federal_income_tax dollar_figure in social_security_tax and dollar_figure in medicare_tax worldwide’s and mr high’s tax reporting in early in anticipation of the tax filing season for tax_year worldwide issued two separate information returns to mr high--a form 1099-misc reporting dollar_figure in miscellaneous income and a form_w-2 reporting dollar_figure in wages dollar_figure in federal withholdings dollar_figure in social_security withholdings and dollar_figure in medicare withholdings mr high filed his form_1040 u s individual_income_tax_return for tax_year in the precise date of the filing of that return is in dispute but on the record before us we find that the irs received it on date on his return mr high did include in his gross_income the dollar_figure of back pay that he had received from worldwide and that worldwide had reported on form_w-2 the taxability of that amount is not in dispute mr high did not report on his return as gross_income or otherwise the two other payments--dollar_figure and dollar_figure denominated as interest--that he had received from worldwide in and that worldwide had reported on form 1099-misc on line of his return mr high reported dollar_figure in other income from sources other than worldwide the return reflected a 5this other income presumably did not include the amounts continued refund due to mr high in the amount of dollar_figure using the figures reported on mr high’s return on or about date the irs issued a refund to mr high in the requested amount of dollar_figure the statutory_notice_of_deficiency and the commencement of this suit however the irs thereafter became aware of worldwide’s form 1099-misc showing additional income to mr high that he had not reported on date the irs issued the statutory_notice_of_deficiency to mr high for tax_year in that notice the irs determined a deficiency of dollar_figure a failure-to- file penalty of dollar_figure pursuant to sec_6651 and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the primary_adjustment was attributable to mr high’s failure to include in his gross_income the payments of dollar_figure and dollar_figure that he had received from worldwide in mr high timely petitioned this court under sec_6213 in his amendment to petition filed date mr high stated i filed my - tax_return with pro-tax services - in las vegas on time the irs has all my w2 forms from all my income when they irs sent me a tax_refund for that yr they had the misc form for the big_number dollars at the time they mailed my refund check if my filing was incorrect - the irs had the information to correct it i was fired from world wide services in - the case was settled in - the continued mr high conceded in this case see supra note dollar_figure represented my medical_expenses for the yrs plus pain and suffering i paid taxes on all the back wages that was awarded to me i am now yrs old and live in thailand my only source_of_income is social_security thailand is the only place i can afford to live on my income on the basis of mr high’s submissions we understand his arguments to be i he timely filed his income_tax return for ii the irs should be estopped from determining any deficiency against him since it had all the information relating to the payments from worldwide at the time it issued his refund iii the dollar_figure and dollar_figure payments from worldwide were properly excluded from his income because they represented payment for medical_expenses and pain and suffering and iv he has limited resources from which to pay any_tax liability we will address each of mr high’s contentions below on date respondent moved to submit this case for decision under rule indicating that mr high did not object to the granting of respondent’s motion on date respondent’s motion was granted and this case is now before the court for decision without trial discussion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer has the burden of establishing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 mr high has not contended that the burden_of_proof has shifted pursuant to sec_7491 and the record shows no basis for such a contention i taxability of settlement award there is no dispute between the parties that the dollar_figure that mr high received from worldwide in constituted gross_income instead the controversy in this case centers on the taxability of the two payments of dollar_figure and dollar_figure--totaling dollar_figure--that mr high received from worldwide in mr high maintains that no portion of the dollar_figure should constitute gross_income to him because it represented payment from worldwide for his medical_expenses and pain and suffering we construe mr high’s position to be that the dollar_figure is excludable from his gross_income pursuant to sec_104 a general legal principles sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_61 is thus broad in its scope and exclusions from gross_income must be narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress the legislative_history shows that i t is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 therefore to be excludable from gross_income under sec_104 a settlement award must be paid to a taxpayer on account of physical injury or physical sickness which does not include emotional distress or symptoms thereof where damages are received pursuant to a settlement agreement like mr high’s the nature of the claim that was the actual basis for settlement controls whether those damages are excludable under sec_104 united_states v burke 6the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs u s whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claims asserted in the lawsuit see 87_tc_236 affd 835_f2d_67 3d cir the determination of the underlying nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir where there is a settlement agreement the determination of the nature of the claim is usually made by reference to the agreement id if the settlement agreement lacks express language stating the claims that payment was to settle the intent of the payor here worldwide is critical to that determination 349_f2d_610 10th cir affg tcmemo_1964_33 b the nature of mr high’s claim against worldwide the parties have stipulated that mr high filed a complaint against his former employer alleging unlawful discriminatory practices relating to an employment violation of the human rights law of the state of new york beyond that we do not know the exact nature of the underlying claim that mr high made before the division of human rights because the complaint is not part of the record in this case likewise the decision of the division of human rights is not before us and mr high gave no testimony elaborating on the situation we therefore do not know the particular wrongs that he alleged his employer committed nor the particular kinds of damages that he alleged he suffered as a result all we can consider in determining whether the payments from worldwide are excludable from income under sec_104 is the settlement agreement reached in date between worldwide and mr high under that settlement mr high would be paid dollar_figure by worldwide in full and complete settlement of complainant’s remaining claims in this proceeding the settlement then allocated the payment of dollar_figure between i dollar_figure for backpay and ii dollar_figure for interest on backpay the record includes nothing to contradict that explicit characterization of the payments and we find that mr high’s claim had the same character that is he claimed back pay and interest c analysis of the two payments this case does not present the common scenario in which a single lump sum is agreed on as the settlement amount and the settlement agreement is silent as to the allocation of that sum among various kinds of damages cf longoria v commissioner tcmemo_2009_162 likewise we are not faced with the task of determining what portion of a settlement if any should be attributable to interest instead the settlement reached in mr high’s case was very specific dollar_figure was explicitly characterized as back pay and dollar_figure was explicitly characterized as interest on that back pay mr high maintains that the two payments of dollar_figure and dollar_figure--totaling dollar_figure --received from worldwide were intended to compensate him for his medical_expenses and pain and suffering we must reject mr high’s position worldwide’s dollar_figure payment in compliance with the settlement on or about date worldwide issued a check to mr high for dollar_figure consistent with the terms of the settlement worldwide recorded this payment as interest on legal settlement in its accounting system the only evidence that mr high offers that the dollar_figure should be attributable to anything other than interest is his own uncorroborated assertion in his petition that it was attributable to years of medical_expenses plus pain and suffering because mr high did not show he made any claim for pain and suffering or medical_expenses and because both the settlement and worldwide as the payor characterize this dollar_figure payment as interest we find that the dollar_figure mr high received from worldwide was not intended to compensate for any medical_expenses or pain and suffering but instead constituted interest on the back pay that was awarded to mr high gross_income includes interest sec_61 furthermore interest on any award is taxable whether the underlying award is taxable or nontaxable see 100_tc_124 affd without published opinion 25_f3d_1048 6th cir as a result we find that the dollar_figure mr high received from worldwide in was not properly excluded from his gross_income under sec_104 worldwide’s dollar_figure payment in addition to the dollar_figure mr high received from worldwide as interest on his back pay award which the settlement expressly called for worldwide also issued mr high a check for dollar_figure on or about date this dollar_figure payment was prior to the settlement and is not referenced therein on these facts we cannot conclude that this dollar_figure was attributable to the settlement of the discrimination complaint on which mr high bases his contention under sec_104 worldwide did record this payment as interest on legal settlement in its accounting system but there is no evidence that it related to the settlement as to which the parties have stipulated assuming arguendo that this dollar_figure payment was part of the discrimination settlement finalized in date mr high has offered no evidence to refute worldwide’s characterization of this payment as interest in its accounting system as a result we find that in any event this dollar_figure represents interest_income to mr high and should not have been excluded from his income under sec_104 on the basis of the foregoing we hold that no portion of the dollar_figure mr high received from worldwide in is excludable from gross_income under sec_104 ii addition_to_tax and penalty a failure-to-file addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 harris v commissioner tcmemo_1998_ mr high’s return for tax_year was due on date respondent’s records which were submitted as part of the stipulation of facts in this case indicate that the irs received mr high’s return for on ie date this evidence is sufficient to satisfy respondent’s burden of production under sec_7491 and we so find see cobaugh v commissioner tcmemo_2008_199 7taxpayers had an additional two days to file their income_tax returns for tax_year because date fell on a sunday and the following day monday date was emancipation day a legal_holiday in the district of columbia 8the stipulation of facts states that respondent’s records indicate that the return was filed on date this appears to be a typographical error we observe that respondent’s records indicate that mr high’s return for tax_year was filed on date with regard to the actions of public officials and to official records we recognize a presumption of their correctness 295_f3d_16 d c cir revg tcmemo_2001_12 see also 505_f2d_926 5th cir official records are entitled to a presumption of regularity such a presumption is not absolute but rather is rebuttable through clear or specific evidence riggs natl corp subs v commissioner f 3d pincite as a result absent some showing of irregularity in the irs’s records which mr high has not alleged or shown the records serve as presumptive evidence that mr high’s return for tax_year was untimely filed on date in his amendment to petition mr high asserts that i filed my - tax_return with pro-tax services - in las vegas on time mr high did not provide any evidence other than this uncorroborated statement regarding the date his return was filed rather the case was submitted on a stipulated record under rule mr high declined the chance to offer any argument or explanation to refute the irs’s records when he failed to file a brief in this case 9we cannot tell whether the petition asserts that the return was timely filed with the irs or whether it simply asserts that mr high timely gave the return to a preparer and assumes that the preparer filed it timely with the irs accordingly we find that mr high did not timely file his tax_return for and we hold that mr high is liable for the addition_to_tax under sec_6651 for that year b accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax see sec_6662 b pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing the imposition of the penalty is appropriate in a given case 116_tc_438 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 respondent meets his burden because the deficiency attributable to the tax is dollar_figure and the corrected tax_liability is dollar_figure thus the understatement is both greater than dollar_figure and greater than percent of dollar_figure once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner t c pincite a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for his treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for his treatment of that item third sec_6664 provides that if the taxpayer shows that there was reasonable_cause for a portion of an underpayment and that he acted in good_faith with respect to such portion no accuracy-related_penalty shall be imposed with respect to that portion mr high did not invoke any of these provisions in anything he submitted in this case perhaps the closest he came to such an argument is the assertion in his amendment to petition that the irs had the misc form for the big_number dollars at the time they mailed my refund check if this is intended as an assertion that his receipt of the dollar_figure was adequately disclosed for purposes of sec_6662 then the argument would fail first the statute requires both adequate_disclosure in subclause i and a reasonable basis in subclause ii the latter of which is lacking here second the employer’s submission of form 1099-misc hardly constitutes the taxpayer’s disclos ure in the return emphasis added as subclause i requires mr high did not rebut respondent’s showing that he is liable for the accuracy-related_penalty as a result we hold that mr high is liable for an accuracy-related_penalty under sec_6662 for tax_year iii additional contentions mr high’s two additional contentions can be briefly addressed a estoppel mr high apparently argues that respondent should be precluded or estopped from determining any deficiency against him for tax_year because the irs issued mr high a refund for that year at a time when it had all of the information on which it now bases its proposed adjustments if mr high had the impression when he received a refund for that his business with the irs for that year was necessarily concluded then his belief was mistaken the irs is not barred from determining a deficiency in mr high’s income_tax simply because he was previously issued a refund see 19_tc_395 the allowance of the refund was not a final_determination and the respondent determined the deficiency within the time allowed under the statutory provisions in the absence of a closing_agreement valid compromise final adjudication or the running of the statute_of_limitations the respondent may make new and different assessment s against the same taxpayer for the same year and in respect of the same type of tax as a result the irs was not precluded from determining a deficiency against mr high for tax_year simply because it had previously issued a refund for that same year b inability to pay mr high asserts that he has limited resources from which to pay any_tax liability however a taxpayers’s ability to pay the tax he owes has no bearing on whether he owes the tax mr high’s argument may go towards the collectibility of his tax_liability but not its existence the tax_court is a court of limited jurisdiction we may therefore exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 in a deficiency case like this one brought under sec_6213 the tax_court has jurisdiction to determine a taxpayer’s proper amount of tax additions to tax and penalties but it does not have jurisdiction over collection issues cf sec_6330 as a result we lack jurisdiction in the instant case to entertain mr high’s concerns regarding his limited ability to pay any_tax he may owe to reflect the foregoing decision will be entered for respondent
